



COURT OF APPEAL FOR ONTARIO

CITATION: Nortel Networks Corporation (Re), 2013 ONCA
    518

DATE: 20130815

DOCKET: M42159

Laskin, Rosenberg and Tulloch JJ.A.

In the
    Matter of the
Companies Creditors Arrangement Act
, R.S.C. 1985,
    Chapter C-36, As Amended

And in the
    Matter of a Plan of Compromise or Arrangement of Nortel Networks Corporation,
    Nortel Networks Limited, Nortel Networks Global Corporation, NORTEL NETWORKS
    INTERNATIONAL CORPORATION
and
Nortel
    Networks Technology Corporation

Application
    under the
Companies Creditors Arrangement Act
, R.S.C. 1985, C. C-36,
    As Amended

Alan DSilva, Ellen M. Snow and Ingrid Minott, for
    Chartis Insurance Company of Canada

Lyndon A.J. Barnes, for the Boards of Directors of
    Nortel Networks Corporation and Nortel Networks Limited

Gavin H. Finlayson, for the Canadian Lawyers for The
    Informal Nortel Noteholder Group

R. Shayne Kukulowicz, for the Canadian Lawyers for the
    Official Committee of Unsecured Creditors

Barbara Walancik, for the Former Employees of Nortel

Robin B. Schwill, for the Joint Administrators of Nortel
    Networks UK Limited

Joseph Pasquariello, for the Monitor, Ernest & Young
    Inc.

Thomas McRae, for Nortel Canadian Continuing Employees

Alan Merskey, for the Applicants

Scott A. Bomhof, for Nortel Networks Inc.

Considered in writing on: June 10, 2013

Application for leave to appeal the order of Justice Geoffrey
    B. Morawetz of the Superior Court of Justice, dated November 16, 2012, with
    reasons reported at 2012 ONSC 5653.

ENDORSEMENT

[1]

The applicant, Chartis Insurance Company of Canada, seeks leave to
    appeal the order of the motion judge that it is required to pay the legal fees
    of Nortels executives in respect of two proceedings without reference to the
    ten million dollar retention amount or the directors and officers trust fund.

[2]

The motion judge held that Nortel Networks Corporation was subject to a
    pre-filing obligation to indemnify its directors and officers for their legal
    fees, but that it was precluded from doing so by the CCAA stay of proceedings.
    He interpreted the directors and officers insurance policy to mean that the
    retention amount did not apply, because payment was not permitted. Therefore
    the insurer, Chartis, was required to indemnify the directors and officers now
    and not after the $10 million retention amount was depleted. He also
    interpreted the trust indenture to mean that the trustee of the $12 million
    trust account for the benefit of the directors and officers had full discretion
    as to whether to provide access to the trust funds. He was of the view that to
    permit Chartis to access those funds would be to improperly elevate Chartis
    over other unsecured creditors.

[3]

Chartis argues that the motion judge erred in finding the indemnification
    to be a pre-filing claim and therefore subject to the stay. Had he found that
    the obligation continued after the stay, he would have found that the retention
    amount applied. Chartis also argues that the motion judge erred in his
    interpretation of the trust indenture, in that the liability claims should be
    paid out of the trust.

[4]

In our view, the motion judges finding that the indemnification was a
    pre-filing claim and that allowing access to the trust would improperly elevate
    Chartis priority were findings that were squarely within his expertise and
    entitled to deference. They involved the interpretation of his own Initial
    Order. His legal analyses of the directors and officers insurance policy and
    the trust indenture were not shown to contain any
prima facie
errors.
    These issues are specific to this case and not of broader interest to the
    practice or the public.

[5]

In a CCAA proceeding, leave to appeal is granted sparingly and only
    where there are serious and arguable grounds of significant interest to the
    parties.  The applicant has not succeeded in meeting the stringent test for
    leave to appeal as set out in
Re Timminco Ltd
., 2012 ONCA 552, at
    paras. 2-3.

[6]

The moving party included an unsealed affidavit in the moving partys
    Motion Record that was not before the motion judge. Fresh evidence on motions
    for leave to appeal is not admissible as of right. On a motion for leave from
    Divisional Court, it is only admissible with leave of the court and then only
    for a limited purpose. Weiler J.A. set out the appropriate procedure to follow
    for tendering fresh evidence on motions for leave to appeal in
Iness v.
    Canada Mortgage and Housing Corp.
(2002), 62 O.R. (3d) 255 (C.A.), at
    para. 15:

[T]he party seeking to adduce evidence on the matter of public
    importance should file a motion to admit evidence on the matter and a
    supporting affidavit with the application for leave to appeal. Similarly, any
    response to the affidavit should be filed with the responding materials on the
    leave motion. The panel hearing the application for leave to appeal would then
    consider the motion to admit the evidence on the issue of public importance
    when considering the leave application. Motions to strike affidavits and
    motions to cross-examine on such affidavit material would properly be made to
    the chambers judge.

[7]

The moving party did not bring a motion for leave to admit the fresh
    evidence. The respondents did not bring a motion to strike, but the applicants
    below and the Monitor objected to its admissibility before the panel. The
    parties have not provided any submissions on the test to be applied on a motion
    for fresh evidence on an application for leave to appeal in CCAA proceedings.
    In the circumstances, we think it preferable to deal with the question of the
    appropriate test for fresh evidence on a motion in which the issue has been
    fully argued.

[8]

Given that there was no motion for leave to admit the fresh evidence, it
    was not considered.

[9]

Leave to appeal is denied.

[10]

Costs
    are awarded to the three groups of responding parties as follows: $3,000 to the
    applicants below (the Nortel companies) and the Monitor (who filed joint
    materials), $1,000 to the former directors and officers of Nortel, and $1,000
    to Nortel Networks Inc. and the other U.S. Debtors and the Official Committee
    of Unsecured Creditors (who filed joint materials).

J.I. Laskin J.A.

M. Rosenberg J.A.

M.H. Tulloch J.A.


